Title: To James Madison from Josiah Meigs, 8 July 1816
From: Meigs, Josiah
To: Madison, James


        
          Sir,
          Washington City, July 8. 1816.
        
        I have the honour to inclose, with this, a Sketch copied from a Vignette which it is proposed to cause to be impressed on the Patents for Bounty Lands to the Soldiers of the late army.
        I do not think myself authorised to annex this ornament to the Patent without your approbation. The Vignette is engraved by the celebrated Anderson of New-York—it will not increase at all the expence of the Patents. I have made an inscription on the Sketch, which, perhaps, will be deemed to be appropriate.
        Doctor Mitchill of New York furnished me with a number of Inscriptions on some Roman Coins brought from Tunis and Syracuse by Commodore Rogers, and presented to him.
        The Inscriptions are
        
          
            Dioclesian
            Concordia Militum
          
          
            Constantius
            Victori Cæsari
          
          
          
            Constantine
            Virtus Exercitus
          
          
            Licinius
            Jovi Conservatori.
          
          
            Maximinus
            Gloria Exercitus
          
          
            
            Constantia Militum
          
        
        If either of these, or any other shall be judged preferable to Militi Forti & Fideli: it shall be executed. I have the honour to be, very respectfully Yours,
        
          Josiah Meigs.
        
      